Case 2:19-cv-00104-WCB Document 44-1 Filed 01/13/20 Page 1 of 3 PageID #: 772



              IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF TEXAS
                       MARSHALL DIVISION
                                           §
John Van Stry,                             §
      Plaintiff,                           §
                                           §
v.                                         §
                                                    Case No.     2:19-cv-00104-WCB
                                           §
Travis Robert McCrea,                      §        Jury
                                           §
      Defendants.
                                           §
                                           §
                                           §

 EXHIBIT 1—PLAINTIFF’S COUNSEL EMAILS TO DEFENDANT

Document                                                                            Page(s)

January 10, 2020 Fischman Email to McCrea......................................          2

January 10, 2020 Wyde Email to McCrea............................................        3
       Case 2:19-cv-00104-WCB Document 44-1 Filed 01/13/20 Page 2 of 3 PageID #: 773


jwyde@wydelegal.com

From:               Gary Fischman <fischman@fischmaniplaw.com>
Sent:               Friday, January 10, 2020 3:58 PM
To:                 teamcoltra@gmail.com
Cc:                 jwyde@wydelegal.com
Subject:            RE: Joshua Wyde Email


Please include me on all communications you send to Mr. Wyde concerning the
litigation. Fischman@FischmanIPLaw.com is the only email account I use for my law practice.

Sincerely,


Gary J. Fischman
Fischman Law PLLC
710 N. Post Oak Road
Suite 105
Houston, Texas 77024
Ofc.: (713) 900-4924
Mob.: (713) 480-7631



From: teamcoltra@gmail.com <teamcoltra@gmail.com>
Sent: Friday, January 10, 2020 3:06 PM
To: Gary Fischman <fischman@fischmaniplaw.com>; gifischman@gmail.com
Subject: Joshua Wyde Email

Can you please advise on Joshua Wyde's email address or confirm he has blocked me from sending to him? I have
attempted to send over documents but it shows the email is blocked.


Travis McCrea
http://www.travismccrea.com
USA: 1(206) 552‐8728 / CAN: 1(604) 500‐4524

Studies show trees live longer when they are not cut down.
Please do not print this email unless you really have to.




                                                             1
       Case 2:19-cv-00104-WCB Document 44-1 Filed 01/13/20 Page 3 of 3 PageID #: 774


jwyde@wydelegal.com

From:               jwyde@wydelegal.com
Sent:               Friday, January 10, 2020 3:43 PM
To:                 teamcoltra@gmail.com
Cc:                 'Gary Fischman'
Subject:            RE: Joshua Wyde Email [Van Stry v. McCrea]



I have done nothing to block your emails. Please reply to this email.

From: Gary Fischman <fischman@fischmaniplaw.com>
Sent: Friday, January 10, 2020 3:21 PM
To: jwyde@wydelegal.com
Subject: FW: Joshua Wyde Email

Do you know what is going on?



From: teamcoltra@gmail.com <teamcoltra@gmail.com>
Sent: Friday, January 10, 2020 3:06 PM
To: Gary Fischman <fischman@fischmaniplaw.com>; gifischman@gmail.com
Subject: Joshua Wyde Email

Can you please advise on Joshua Wyde's email address or confirm he has blocked me from sending to him? I have
attempted to send over documents but it shows the email is blocked.


Travis McCrea
http://www.travismccrea.com
USA: 1(206) 552‐8728 / CAN: 1(604) 500‐4524

Studies show trees live longer when they are not cut down.
Please do not print this email unless you really have to.




                                                             1
